Reversing.
Mrs. Wright has appealed from a judgment fixing her property rights in a divorce proceeding. The marriage of these two having come to wreck, upon the rock of jealousy, they signed a paper fixing their property rights. Mrs. Wright filed this paper as a part of her petition. The husband did not answer or attack its genuineness in any way as contemplated by section 527 of Civil Code of Practice. No evidence was taken relative thereto, but, in the judgment fixing the property rights, the court solemnly said: "The parties having agreed, it is adjudged, the plaintiff shall have the use, benefit and income during her life of the Scott street property, and at her death it is to descend to the children of the parties."
The provision of the paper signed is: "It is agreed by W.O.B. Wright that he will convey to the said Hannah Wright, his real estate located on Scott St., in Pikeville, Ky."
Which represents the true agreement of these parties we cannot say; both cannot, and possibly neither fully does. Unless the defendant shall by proper pleading and proof establish there was some other or different agreement made, the judgment should conform to the paper signed.
Therefore the judgment is reversed, and the cause remanded, for consistent proceedings.